DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14 are pending.  Claim 13-14 are newly added 
Response to Amendment
The objection of claim 12 is withdrawn.
The rejection of claims 1, 3-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Applicant’s urge that Lei et al. do not exemplify a laundry detergent composition comprising the recited levels of edible surfactant and instead recite a laundry list of edible surfactants.  
Applicants arguments cannot be found persuasive because the material limitation in claim 1 is from 4-50% of surfactant (of which) 50-100% is an edible surfactant, thus, broadest reasonable interpretation (BRI) is that the detergent comprises at least 4% of a surfactant, and only 2% is required to be an edible surfactant.  This BRI with the scope of the claimed organic acid derivatives formula in claim 1 requires the rejection over Lei et al. to be maintained because Lei et al. teach on page 2, [0027] laundry detergent containing a microcapsule composition comprising the surfactant of claim 1, namely see [0099] on page 10 teaching emulsifiers can be from the class of distilled monoglycerides , mono - and diglyceride blends, propyleneglycol monoglycerides , lecithin , modified lecithins, acetylated monoglycerides, lactylated monoglycerides, lactylated propyleneglycol monoglycerides, sorbitan esters, sorbitan - polyoxyethylene [ 20 ] monoglycerides, polyglycerol esters, DATEM ' s (diacetyltartarate esters of monoglycerides), succinylated esters of monoglycerides and polyoxyethylene propylene copolymers and mixtures thereof. Most preferred surfactants are the sorbitan - polyoxy ethylene [ 20 ] monoglycerides, lecithins , and polyglycerol esters encompassing claims 1 and 8.  Page 11, [0112] teach from 0.1 to 40 percent by weight of anionic emulsifiers encompassing limitation to from 4-50% of surfactant (of which) 50-100% is an edible surfactant.  Accordingly Lei is found pertinent and is maintained below with the new claims also being addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of 0.5 to 20 g/L of the detergent composition according to claim 1, and the claim also recites “…preferably from 1 to 10g/L of surfactant…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2018/0042825 A1).
Lei et al. (US 2018/0042825 A1) teach on page 2, [0027] laundry detergent containing a microcapsule composition comprising the surfactant of claim 1, namely see [0099] on page 10 teaching emulsifiers can be from the class of distilled monoglycerides, mono - and diglyceride blends, propyleneglycol monoglycerides, lecithin, modified lecithins , acetylated monoglycerides , lactylated monoglycerides, lactylated propyleneglycol monoglycerides , sorbitan esters, sorbitan - polyoxyethylene [ 20 ] monoglycerides , polyglycerol esters , DATEM's (diacetyltartarate esters of monoglycerides), succinylated esters of monoglycerides and polyoxyethylene propylene copolymers and mixtures thereof. Most preferred surfactants are the sorbitan - polyoxy ethylene [20] monoglycerides, lecithins, and polyglycerol esters encompassing claims 1 and 8.  Page 11, [0112] teach from 0.1 to 40 percent by weight of anionic emulsifiers encompassing those of claims 1 and 9.  
The amounts taught by Lei et al. encompass the claimed amounts from 4-50% surfactant of which 50-100% is edible, and/or 60-100% is edible and/or 80-100% is edible as is required by claims 1, 13-14 because Lei teach an amount of edible anionic emulsifier is any where from 0 . 1 to 40 percent by weight of all constitutents, more preferably from 0 . 5 to 10 percent , more preferably 0 . 5 to 5 percent by weight.  See [0112], page 11.
The enzymes of claim 10 are taught on page 17, [0180] teaching inclusion of co - enzyme Q10, papain enzyme, lipases, proteases, superoxide dismutase, fibrinolysin, desoxyribonuclease, trypsin, collagenase and sutilains.
The liquid form of the detergent as is required by claim 11, is taught on page 2, [0027].
Application in laundry is in [0008], [0027], and the example 15 on page 34-35.  
	Lei et al. do not exemplify a laundry detergent composition comprising the edible surfactant of claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry detergent composition comprising the edible surfactant because Lei et al. suggest one of ordinary skill to formulate a liquid laundry detergent composition comprising the edible surfactant in general.
	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. US 17/275,934.
Claims 1, 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/275,897. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the detergent composition claimed in 17/275,934 and 17/275,897 are drawn to a similar composition comprising the same edible surfactant of the instant claims.  These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761